Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below. 


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
5.	In the instant case, claims 1-15 are directed to a machine (i.e. data monetization network node) and claims 16-20 are directed also to a machine (i.e. data monetization network node). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
6. 	The limitations of independent claim 1, representative of claim 16, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	A data monetization network node operating in a blockchain network, comprising: 
[B]	a processor; and 
[C]	a memory unit operatively connected to the processor including computer code that when executed causes the processor to: 
[D]	encrypt a raw data record extracted from a machine learning model being trained; 
[E]	create a secure cryptographic hash of the encrypted raw data record; 
[F]	build a hash tree based at least on the secure cryptographic hash of the encrypted raw data record, and register a corresponding hash tree root in a distributed ledger of the blockchain network; 
[G]	submit a claim for a reward represented by a height of the hash tree; 
[H]	provide a hash tree proof to each of a plurality of other network nodes in the blockchain network, the hash tree proof verifying the height of the hash tree in response to verification challenges from each of the plurality of other network nodes; 
[I]	calculate an amount of individual data points contributed by the data monetization network node based upon the height of the hash tree, the calculated amount of individual data points comprising a share of a monetization reward for training of the machine learning model; and
[J]	receive the share of the monetization reward.  
 	Limitations A and D through J under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, specifically
managing personal/commercial behavior (e.g., extract, train, create, build, register, submit, produce, verify, calculate, monetization). For example, the disclosure establishes a transaction reward monetization, collecting the raw data, create and store the raw data, build a hash tree based on value, submit a claim for reward based on the height of the tree, calculate a percentage share of the monetized reward, verify and receive the reward, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the function of encrypting the raw data, building a hash tree comprising a binary Merkle tree, and calculating a monetization reward also falls within the abstract idea of a mathematical concept, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas.
Therefore, claims 1 and 16 recite at least two abstract ideas and the analysis proceed to Step 2A.2.
7. 	The judicial exception is not integrated into a practical application. In particular,
claims 1, recites the additional elements in bold below:
[A]	A data monetization network node operating in a blockchain network, comprising: 
[B]	a processor; and 
[C]	a memory unit operatively connected to the processor including computer code that when executed causes the processor to: 
[D]	encrypt a raw data record extracted from a machine learning model being trained; 
[E]	create a secure cryptographic hash of the encrypted raw data record; 
[F]	build a hash tree based at least on the secure cryptographic hash of the encrypted raw data record, and register a corresponding hash tree root in a distributed ledger of the blockchain network; 
[G]	submit a claim for a reward represented by a height of the hash tree; 
[H]	provide a hash tree proof to each of a plurality of other network nodes in the blockchain network, the hash tree proof verifying the height of the hash tree in response to verification challenges from each of the plurality of other network nodes; 
[I]	calculate an amount of individual data points contributed by the data monetization network node based upon the height of the hash tree, the calculated amount of individual data points comprising a share of a monetization reward for training of the machine learning model; and
[J]	receive the share of the monetization reward. 
 The additional elements highlighted above are “a data monetization network 
node”, “a blockchain network”, “network nodes in the blockchain network”, “a processor”, “a memory unit operatively connected to the processor including computer code that when executed causes the processor to”, “a machine learning model being trained”, “a distributed ledger” are no more than a generic computer performing operations to automate the repayment process, when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the  Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claims 1 and 16, are not patent eligible.
8.	Dependent claims 2-8, which depends on claim 1, representative of claims 17-18 which depends on claim 16, further recite the computer code that when executed causes the processor to encrypt the raw data record utilizes a symmetric encryption key to encrypt the raw data record, wherein the hash tree comprises a binary Merkle tree, wherein the computer code that when executed causes the processor to build the hash tree further comprises computer code that when executed causes the processor to determine an end to an epoch during training of the machine learning model, the building of the hash tree occurring subsequent to the end of the epoch,  wherein the computer code that when executed causes the processor to build the hash tree further comprises computer that when executed causes the processor to determine existence of a previous hash tree built during a previous iteration, further comprising computer code that when executed causes the processor to attach the hash tree to the previous hash tree, further comprising computer code that when executed causes the processor to calculate the corresponding hash tree root based on the previous hash tree and the hash tree, and wherein the corresponding hash tree root is registered in the distributed blockchain ledger in conjunction with one or more parameters derived from the training of the machine learning model. 
These limitations merely elaborate on the nature of how the hash tree is created and registered in the distributed blockchain ledger, and used to build a hash tree height for calculating monetization a reward. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. Additionally, the function of encrypting the raw data, building a hash tree comprising a binary Merkle tree, and also calculating a monetization reward also falls within the abstract idea of a mathematical concept, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, claims 2-8 and 17-18 recite at least two abstract ideas. Here also, the computer code is used by a, computer or processor to automate and/or implement the abstract idea of as indicated in claims 1 and 16 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” processed or performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims are not patent eligible.
9.	Dependent claims 8-10, which depends on claim 1, further recite wherein the corresponding hash tree root is registered in the distributed blockchain ledger in conjunction with one or more parameters derived from the training of the machine learning model, wherein the computer code that when executed, further causes the processor to confirm that the secure cryptographic hash is not a duplicate hash of another raw data record, and wherein the computer code that when executed, further causes the processor to store the secure cryptographic hash upon confirmation that the secure cryptographic hash is not a duplicate hash of another raw data record.
These limitations merely elaborate on the nature of how the hash of the raw data are collected, making sure they are non-duplicative. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claims 8-10 are not patent eligible.
10.	Dependent claims 11-15, which depends on claim 1, representative of claims 19-20 which depends on claim 16, further recite wherein the computer code that when executed causes the processor to provide the hash tree proof further comprises computer code that when executed causes the processor to send a number of hashes to each of the plurality of other network nodes corresponding to the height of the hash tree, wherein the data monetization network node receives clearance to receive the share of the monetization reward upon receiving a threshold amount of approvals from a subset of the plurality of other network nodes, wherein the memory unit further comprises computer code that when executed causes the processor to receive at least one penalty for submitting an inaccurate claim for a reward defined by a smart contract applicable to the blockchain network, wherein the share of the monetization reward comprises percentage share, wherein the memory unit further comprises computer code that when executed causes the processor to calculate the percentage share based upon the amount of individual data points contributed by the data monetization network node relative to a total amount of individual data points across the plurality of other network nodes.
Here, these limitations are analogous to taking a tally of individual data points contributed by the data monetization network node, build a hash tree and also calculate monetization rewards based on the accrued points and/or height of the hash tree. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claims 11-15 and 19-20 are not patent eligible.
11. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
12.	The prior art made of record and not relied upon:
1)	(US 2020/0218940 A1) – Anglin et al., Creating and Managing Machine Learning Models in a Shared Network Environment - relate to relates to collaborative machine learning and , more specifically , to collaborative
creation and management of machine learning models in which several distinct parties collaborate to train and generate a variety of machine learning models .
2) 	(US 2020/0057920 A1) – Collins et al., System and Method of Quotation Engine for AI Asset Training - relates to artificial intelligence ( AI ) and in particular relates to providing a system and method for automatically creating a quotation for AI asset training.
3)	(US 2021/0134095 A1) – Milt et al., Cartridge-Accepting Device with an Authentication circuit - generally relates to the field of vaporization devices. In particular, the present invention is directed to a cartridge-accepting device with an authentication circuit.
4)	(US 2018/0247191 A1) – Katz et al., Architectures, systems and methods for program defined entertainment state system, decentralized cryptocurrency system and system with segregated secure functions and public functions - relate to architectures, systems and methods for programmatically controlled entertainment state systems. More particularly, architectures, systems and methods for program control utilizing cognitive computing, including but not limited to artificial intelligence and machine learning, and optionally including analytics.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685